Citation Nr: 1541775	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than May 26, 2015, for the grant of special monthly compensation (SMC) for loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971, to include honorable service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

The Veteran was scheduled for a videoconference hearing in April 2015.  Earlier that month, the Veteran submitted a statement through his agent indicating that he wished to withdraw his hearing request. 

A claim to reopen service connection for tinnitus has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for an acquired psychiatric disorder and earlier effective date claim for the grant of SMC for loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

CONCLUSION OF LAW

A bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to entitlement to service connection for bilateral hearing loss, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Hearing Loss

The Veteran maintains that he first noticed decreased hearing acuity while serving in Vietnam.  His military occupational specialty (MOS) included Helicopter Repairman and Crew Chief Door Gunner.  There is no question that the Veteran was exposed to significant noise during his military service. 

First, the Board finds that the audiological examination dated in November 2011 shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss disability was caused or worsened by his military service. 

The service treatment records show the Veteran's April 1971 complaint of loss of hearing in both ears with pain.  There were threshold shifts in both ears noted during his discharge physical examination.  

The Veteran was afforded a VA audiological examination in November 2011, and he was diagnosed as having a bilateral sensorineural hearing loss disability.  The examiner indicated that she was unable to provide an opinion without resort to speculation.  In a February 2013 addendum, the examiner provided a negative nexus opinion, mainly focusing on his lack of hearing loss disability shown during service, despite his threshold shifts.  The examiner did not provide any discussion as to the significance of the threshold shifts in both ears between induction and separation-regardless of whether the discharge thresholds were considered disabling for VA purposes.  In light of these inadequacies, the Board assigns the February 2011 supplemental VA opinion no probative weight. 

The Veteran has competently and credibly indicated that he has experienced bilateral hearing loss during and since service. 

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his military service.  The Veteran is also competent to report the onset of decreased hearing acuity in both ears.  In light of his MOS described above, it is highly probable that he was exposed to hazardous noise, and thus his exposure is conceded. 

Again, the Board assigns the purported February 2013 VA supplemental opinion no probative weight.  Although the Veteran did not seek treatment for hearing related problems for many years following his military service, he has competently and credibly provided consistent statements regarding the onset of his bilateral hearing loss and there are documented complaints of hearing problems during service.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  
REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder and entitlement to an effective date earlier than May 25, 2015, for the grant of SMC for loss of use of a creative organ.  

Service Connection

The Veteran contends that he has PTSD, anxiety, depression, and a memory disorder related to his combat stressors in service.

The Veteran was afforded a VA examination in May 2014, during which the examiner was unable to diagnose PTSD because he failed to meet the criteria under the DSM-V.  She diagnosed unspecified depressive disorder, alcohol use disorder (in sustained remission), and drug use disorder (in sustained remission).  She opined that the Veteran's stressors are adequate to support a diagnosis of PTSD, but he did not meet the PTSD criteria.  

The examiner noted that the Veteran first complained of depression and PTSD during VA medical treatment for his diabetes mellitus and other physical problems.  She found that "current diagnostic impressions are suggestive of DSM-5 Unspecified Depressive Disorder, which is deemed not likely related to service and more likely than not related to post-military life stressors."  She also noted that in November 2011 treatment, the diagnosis was "R/O Dementia Disorder NOS."  As such, the examiner stated that "issues regarding a possible Neurocognitive Disorder should be further assessed and ruled out, and at that time issues of competency should also be further assessed."

The Board finds that the May 2014 VA examination is thorough regarding the specific criteria for a PTSD diagnosis under the DSM-V.  However, the rationale to support the negative opinion regarding the depressive disorder is scant.  The examiner found that it was likely related to post-military life stressors, but earlier in the examination, she noted that he complained of depression and PTSD along with his treatment for service-connected diabetes mellitus.  It appears that there is a possible secondary service connection claim here. 

In May 2015, the Veteran submitted statements from his brothers and sister indicating his change in attitude before and after service-including increasing alcohol and drug use.  The Veteran's wife also submitted a statement regarding the Veteran's attitude and demeanor when she met him after his service, as well as his alcohol and drug use over the years.  The Veteran also submitted his own statement indicating a more detailed description of his alcohol and drug use as well as his claimed PTSD symptoms.  

Ultimately, the Board finds that a remand is necessary for a new examination and opinion regarding the Veteran's service connection claim for an acquired psychiatric disorder.  The Veteran has also reported that he is in receipt of Social Security Administration (SSA) benefits.  It is unclear whether they are disability benefits or just Old Age, Survivors, And Disability Insurance (OASDI) benefits.  As the claim is otherwise being remanded, attempts should be made to obtain any outstanding SSA records.  

Effective Date

In an August 2015 rating decision, the RO granted SMC for loss of use of a creative organ due to erectile dysfunction.  It assigned an effective date of May 25, 2015.  In a communication received by VA in September 2015, the Veteran disagreed with the effective date assigned for SMC.  He argued that he was awarded service connection for diabetes mellitus with erectile dysfunction in a June 2010 rating decision, but never received SMC benefits for loss of use of a creative organ.  To date, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).




Accordingly, the case is REMANDED for the following action:

1.  Statement of the Case on the issue of entitlement to an effective date earlier than May 26, 2015, for the grant of SMC benefits for loss of use of a creative organ should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  The AOJ should obtain any outstanding treatment records related to the Veteran's claimed psychiatric disorder. 

3.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received must be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this must be noted and explained in the claims file.

4.  After the development noted in #2 and #3 above, the AOJ should schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the claims file, to include the service treatment records, VA examination reports, and the lay statements of record, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disorder.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-V criteria are not met.  

In this respect, the Veteran's lay reports of combat-related stressors should be considered verified.

For each diagnosed acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder is causally or etiologically related to the Veteran's active duty service, or caused or aggravated by a service-connected disability (such as his service-connected diabetes mellitus).  

The examiner should also specifically comment on all diagnoses of acquired psychiatric disorders rendered during the pendency of the appeal-including a discussion of the treating PMHNP's statements indicating that the Veteran meets the criteria for a PTSD diagnosis as of August 2011. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

5.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


